United States Court of Appeals
               for the district of columbia circuit



No. 98-3077                                  September Term, 1997
                                                           98ms00055
                              PUBLIC ORDER                 98ms00177
                                                           98ms00228

In re: Sealed Case 

_____________________________________
Consolidated with 98-3078, 98-3079, 98-3081


     Before:  Wald, Silberman, and Henderson, Circuit Judges


                            O R D E R

     It is ORDERED, on the Court's own motion, that the following items be, and hereby
are, unsealed:

     Documents filed in the United States Court of Appeals:

       1) Withdrawal of Claim of Monica Lewinsky
       2) Opposition of Monica Lewinsky to Emergency Motion of the OIC to
          Stay the District Court's Orders and Opposition to Writ of Prohibition
       3) Response to Petition for Writ of Prohibition
       4) Motion for Leave to Exceed the Page Limit Allowed for an Opposition
          to a Motion
       5) Emergency Motion for Public Access to Oral Argument, or in the
          Alternative, for the Release of Transcripts, and for Public Access to
          any Briefs Currently Under Seal
       6) Response of William J. Clinton, The White House, Bruce R. Lindsey,
          and Sidney Blumenthal to Emergency Motion for Public Access to
          Oral Argument, or, in the alternative, for the Release of Transcripts,
          and for Public Access to any Briefs Currently Under Seal

                  United States Court of Appeals
               for the district of columbia circuit



No. 98-3077                                  September Term, 1997
                                                           98ms00055
                              PUBLIC ORDER                 98ms00177
                                                           98ms00228



         7)    Reply to Response of William J. Clinton, Sidney Blumenthal, Bruce R.
               Lindsey, and The White House to Emergency Motion for Public
               Access to Oral Argument, or, in the Alternative, for the Release of
               Transcripts, and for Public Access to any Briefs Currently Under Seal
         8)    Reply to the United States' Filing Relating to Emergency Motion for
               Public Access to Oral Argument, or, in the Alternative, for the Release
               of Transcripts, and for Public Access to any Briefs Currently Under
               Seal
       *9)     Opinion of the Court of Appeals
     *10) Petition for Writ of Prohibition
     *11) Opposition to Emergency Motion of the OIC to Stay the District
          Court's Orders
     *12) Emergency Motion of the United States of America to Stay the District
          Court's June 19, 1998 Order to Show Cause and June 26, 1998
          Memorandum Order Pending Appeal
     *13) Reply of the United States of America to Response of Movants to
          Emergency Motion to Stay the District Court's June 19, 1998 Order to
          Show Cause and June 26, 1998 Memorandum Order Pending Appeal
          and to Petition for Writ of Prohibition
       14)     Appendix to Opposition to Emergency Motion of the OIC to Stay the
               District Court's Orders

     ___________________

          *  An asterisk indicates redacted version.

                  United States Court of Appeals
               for the district of columbia circuit



No. 98-3077                                  September Term, 1997
                                                           98ms00055
                              PUBLIC ORDER                 98ms00177
                                                           98ms00228



     Documents filed in the United States District Court:

      *1) District Court Order (filed July 9, 1998)
        2)     District Court Order (filed June 19, 1998)
        3)     District Court Order (filed July 7, 1998)
        4)     District Court Order (filed June 26, 1998)
        5)     Response to the Los Angeles Times Motion to Unseal
        6)     District Court Order (filed February 24, 1998)
        7)     Response of the United States of America to Motion of Press
               Intervenors to Unseal the Court's Order Filed on February 24, 1998 and
               the Remaining Sealed Portions of the Records in Misc. Action Nos.
               98-055 and 98-058
        8)     Reply of Movant President Clinton to Response of the United States
               of America to Motion of Press Intervenors to Unseal the Court's Order
               Filed on February 24, 1998 and the Remaining Sealed Portions of the
               Record in Misc. Action Nos. 98-055 and 98-058
        9)     Reply of the United States of America to President Clinton's Suggested
               Additional Redactions of the Record in Misc. Action 98-55
      10) Reply to the Office of Independent Counsel's Suggested Additional
          Redactions of the Record in Miscellaneous Action No. 98-55 filed on
          March 26, 1998
      11) Supplemental Request for Release of Redacted Materials and for
          Docketing
        
                                             Per Curiam
                                             For the Court:
                                             Mark J. Langer, Clerk

Filed on: August 7, 1998